DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 4, 2022, was filed after the mailing date of the Notice of Allowance on April 22, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Cai et al appears to be the nearest prior art reference.  Cai et al discloses “the Au nanoclusters have a uniform and narrow distribution centered at 1.0 nm. Such Au size is smaller than the super-cage size but larger than the open aperture of the cage, which suggests that the gold nanoclusters may be confined in the supercage of HY zeolite. SEM images of Au/HY show that neither Au particles nor clusters exist on the external surface of HY, indicating that the Au clusters are inside of HY (see the Supporting Information, Figure S7).  Both TEM and SEM results suggest that Au clusters are present inside the supercage.  The nitrogen physisorption and pore width distribution of the Au/HY catalyst further confirms that the Au nanoclusters are settled in the supercage” [see paragraphs on left hand side of page 14217].  Therefore, it appears that Cai et al does not meet the requirement of instant claim 1 that “the catalytic substance is metal nanoparticles and present at least in the channels of the support” since the aperture (or channels) of the support are too small to contain the Au.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
May 11, 2022